QUINCE, J.
We have for review the decision of the Fourth District Court of Appeal in State v. Morales, 751 So.2d 69 (Fla. 4th DCA 1999), which cited to the court’s earlier opinion in State v. Huggins, 744 So.2d 1215 *636(Fla. 4th DCA 1999), approved, 802 So.2d 276 (Fla.2001), and certified conflict with the decision in State v. White, 786 So.2d 1231 (Fla. 2d DCA 1999). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
The State raises one issue, i.e., that the Prison Releasee Reoffender Punishment Act (PRRP) applies to the crime of burglary of an unoccupied dwelling. We disagree and approve the decision of the Fourth District Court of Appeal in Morales for the reasons set forth in State v. Huggins, 802 So.2d 276 (Fla.2001).
It is so ordered.
SHAW, HARDING, and ANSTEAD, JJ., concur.
LEWIS, J., dissents with an opinion, in which WELLS, C.J., concurs.
PARIENTE, J., recused.